Citation Nr: 0732588	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-19 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for a skin disorder 
claimed as skin cancer to include as secondary to herbicide 
exposure.

2.  Entitlement to an increased (compensable) evaluation for 
erectile dysfunction.



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran has verified active duty service from February 
1976 to January 1993 with 8 years and 4 months of prior 
active service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Baltimore, Maryland.

The issue of service connection for a skin disorder will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The erectile dysfunction disability does not include evidence 
of penis deformity.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic 
Code 7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in May 2003 and December 2006.  
Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in December 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examination.  A 
personal hearing was scheduled at the RO in December 2005; 
however, the veteran failed to report.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal as to the issue considered herein, 
and there has been no prejudicial failure of notice or 
assistance to the appellant.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (Schedule), codified in 38 C.F.R. Part 4.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  

The veteran's disability from erectile dysfunction has been 
rated by the RO utilizing Diagnostic Code 7522.  That 
diagnostic code provides a 20 percent rating for deformity of 
the penis with loss of erectile power.  In every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no-
percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  The Board notes 
that the veteran has been awarded special monthly 
compensation for loss of use of a creative organ.  This is 
not an issue before the Board.

In this case, a compensable evaluation is not available for 
erectile dysfunction under Diagnostic Code 7522.  Although 
the code allows for a 20 percent evaluation for loss of 
erectile power, the loss must be accompanied by deformity of 
the penis.  A review of the VA examination report that was 
conducted in June 2004 shows that this situation does not 
exist in the veteran's case.  The veteran has not contended 
nor has the evidence revealed that the veteran's penis is 
deformed.  The disability picture from erectile dysfunction 
does not more closely approximate the criteria for the next 
higher schedular rating under Diagnostic Code 7522.  Under 
these circumstances, a compensable evaluation under 
Diagnostic Code 7522 is not warranted. 


ORDER

Entitlement to a compensable evaluation for erectile 
dysfunction is denied.


REMAND

The veteran claims that he developed "skin cancer" that had 
its onset during military service.  The service medical 
records relate that the veteran was treated for variously 
diagnosed dermatology disorders throughout his military 
service.  Current medical records show that he is receiving 
treatment for a variety of skin disorders to include basal 
cell carcinoma.  A VA examination was conducted in June 2004.  
While the examiner noted that there was no current evidence 
of basal carcinoma, the veteran had residual scarring from 
removal of basal cell carcinomas.  The examiner did not have 
the veteran's C-file nor did he offer an opinion regarding 
the etiology of the basal cell carcinoma or any other skin 
disorder.  The Board finds that further examination and 
opinion is needed.  

Moreover, in December 2004, the veteran reported that he has 
been receiving VA treatment for his skin disorder for 2-3 
years.  While the C-file contains VA clinical records that 
date between 2002 and 2003, it appears that other records 
exist.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his skin disorder.  
The records should include records from 
the VA facility in Baltimore, Maryland, 
that date from 2003 to present.  

2.  An appropriate VA examination should 
be conducted to determine the nature and 
etiology of any skin disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
comment on the significance of the 
inservice treatment for the variously 
diagnosed skin disorders.  The examiner 
should provide opinion as to whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that 
any current skin disorder including basal 
cell carcinoma is related to the skin 
disorders noted during service.  If 
alternative etiology is demonstrated, 
that too should be set out.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
examiner should provide a rationale for 
all opinions expressed.  

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record as to the issue 
on appeal.  If any benefit sought on 
appeal, for which a notice of 
disagreement (NOD) has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


